Case 2:18-cv-03746-PSG-SS Document 68 Filed 04/30/19 Page 1 of 14 Page ID #:704



   1 LOUIS P. DELL, ESQ. (SBN 164830)
     LAW OFFICE OF LOUIS P. DELL
   2 715 South Victory Blvd.
     Burbank, CA 91502
   3 (818) 478-2822 (Office)
     (818) 436-5966 (Fax)
   4 e-mail: ldell@louisdell.com

   5
       Attorney for Plaintiff,
   6   STEVEN BOSTON
   7

   8

   9

  10                 IN THE UNITED STATES DISTRICT COURT FOR THE
  11       CENTRAL DISTRICT OF CALIFORNIA, FIRST STREET COURTHOUSE
  12    STEVEN BOSTON,                         )   CASE NO. 2:18-cv-03746-PSG-SS
  13                                           )
                            Plaintiffs,        )
  14                                           )    PLAINTIFF STEVEN BOSTON’S
              vs.                              )      NOTICE OF MOTION AND
  15                                           )      MOTION FOR SUMMARY
        CLUBCORP USA, INC.,                    )       JUDGMENT, OR IN THE
  16                                           )      ALTERNATIVE, PARTIAL
        UNITED MEDIATION                       )   SUMMARY JUDGMENT AGAINST
  17    SERVICES, INC.,                        )   DEFENDANT UNITED MEDIATION
                                               )          SERVICES, INC.;
  18    CLUBCORP BUNKER HILL                   )
        CLUB, INC.,                            )    MEMORANDUM OF POINTS AND
  19                                           )          AUTHORITIES
        and DOES 1 to 10, inclusive,           )
  20                                           )
                       Defendants.             )   Date: June 24, 2019
  21    ___________________________            )   Time: 1:30 p.m.
                                                   Ctrm: 6A (6th Floor - First Street)
  22                                               Final Prtrl Conf.:        07/15/19
  23                                               Trial Date:               07/30/19

  24

  25
          TO THE COURT AND TO ALL PARTIES OF RECORD:
  26
          NOTICE IS HEREBY GIVEN that the plaintiff will move the Court for summary
  27
       judgment, or in the alternative partial summary judgment against Defendant United
  28
                                                   -1-
                                 Plaintiff’s Motion for Summary Judgment
Case 2:18-cv-03746-PSG-SS Document 68 Filed 04/30/19 Page 2 of 14 Page ID #:705



   1   Mediation Services, Inc. pursuant to Fed. R. Civ. P., Rule 56(c) as follows:
   2

   3      Plaintiffs seeks an order adjudicating the following claims of liability:
   4      1. Defendant United Mediation Services, Inc. is liable for violation of the Fair
   5   Debt Collection Practices Act, 15 U.S.C. 1692 et seq.
   6      2. Plaintiff Steven Boston is not liable for the first and second counterclaims
   7   alleging violations under Penal Code § 632 et seq. asserted in the Amended Answer
   8   to Plaintiff’s Third Amended Complaint, Affirmative Defenses, Counterclaim, and
   9   Prayer for Relief
  10

  11      LOCAL RULE 7-3 COMPLIANCE
  12      Counsel met and conferred on April 10, 2019. The parties were unable to resolve
  13   any disputes regarding the foregoing.
  14

  15   Dated: April 30, 2019                   LAW OFFICE OF LOUIS P. DELL
  16
                                               /s/ Louis P. Dell
  17                                           Louis P. Dell, Esq.
                                               Attorney for Plaintiff,
  18                                           STEVEN BOSTON
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  -2-
                               Plaintiff’s Motion for Summary Judgment
Case 2:18-cv-03746-PSG-SS Document 68 Filed 04/30/19 Page 3 of 14 Page ID #:706



   1         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
   2                 PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
   3

   4                                      INTRODUCTION
   5      The lawsuit arises from abusive debt collection by Defendant United Mediation
   6   Services, Inc. The Fair Debt Collection Practices Act governs the actions of debt
   7   collectors and contains a variety of requirements and prohibitions. In this case, the
   8   defendant committed violations including attempting to collect inflated amounts,
   9   failing to warn of the right to verify the debt, and attempting to extort payment by
  10   threatening to sue the plaintiff on the debt in Texas.
  11      The plaintiff further seeks summary judgment on the counterclaim under
  12   California Invasion of Privacy Act filed by Defendant United Mediation Services,
  13   Inc. The counterclaim seeks to hold the plaintiff liable for damages arising out of an
  14   audio recording plaintiff made of this defendant’s attempt to extort payment from
  15   him. California law permits a party to record a conversation where the other party is
  16   suspected engaging in extortion.
  17      In addition, the defendant is an unregistered foreign corporation who has forfeited
  18   any right to maintain a defense to this lawsuit or file its counterclaim.
  19      This motion seeks summary judgment, or in the alternative, partial summary
  20   judgment as to plaintiffs claims under the Fair Debt Collection Practices Act, and, as
  21   to the defendant’s counterclaim.
  22                                            FACTS
  23      This lawsuit seeks damages, attorney fees, and costs against Defendant United
  24   Mediation Services, Inc. for violations of the Fair Debt Collection Practices Act
  25   (FDCPA) and California Rosenthal Act. [UDF 1]
  26      At all times relevant, Plaintiff Steven Boston ("Boston") was, and is, an individual
  27   residing in the State of California, County of Los Angeles. [UDF 2] He is an
  28
                                                  -1-
                              Plaintiff’s Motion for Summary Judgment
Case 2:18-cv-03746-PSG-SS Document 68 Filed 04/30/19 Page 4 of 14 Page ID #:707



   1   employee of the County of Los Angeles and his office is located near City Club Los
   2   Angeles which is a social and dinner club and several of his friends or co-workers are
   3   members. [UDF 3] He became interested in joining the club after his friends told him
   4   that he might enjoy the social and dining atmosphere. Club personnel also confirmed
   5   that they offered wine tasting, dinner parties, golfing, and the like. [UDF 4]
   6      In early 2017, Boston toured City Club Los Angeles and was informed by the club
   7   representative that he could become a member by paying an initial fee of $750 and
   8   either $321/month for a "My Community" membership or $371 for a "My World"
   9   membership. The representative wrote the payment terms directly on the brochure and
  10   handed it to him. [UDF 5] He was initially hesitant to become a member because he
  11   has a son under the age of eighteen who lives with him and this made it difficult to
  12   afford the $750. The representative noticed his hesitance and that's when she verbally
  13   told him that the amount would be reduced to $500 and the March monthly dues
  14   would be waived. [UDF 6]
  15      City Club Los Angeles ended up placing Boston in a "Home Club" membership
  16   for a $500 Initiation Fee and $321 monthly dues, with March monthly dues waived.
  17   [UDF 7] Boston paid the $500 Initiation Fee in full on February 28, 2017. [UDF 8]
  18   Although Boston had every intention of maintaining his membership status, he
  19   quickly realized that he could not afford the $321 monthly dues and paid none. [UDF
  20   9] Boston's club membership was resigned effective August 22, 2017, with a final
  21   balance due of $1,623.47. [UDF 10]
  22      On August 28, 2017 City Club Los Angeles assigned the account to Defendant
  23   United Mediation Services ("UMS"), Inc. to collect an amount owed of $1,623.47
  24   which UMS accepted the assignment that same day. [UDF 16] UMS, a Texas
  25   corporation, is a debt collector, who advertises on its website that it is a "full service
  26   national debt collection agency," with "over 70 years of hands on debt collection
  27   experience." [UDF 17-19] At all times relevant, it has been doing business in the
  28
                                                   -2-
                              Plaintiff’s Motion for Summary Judgment
Case 2:18-cv-03746-PSG-SS Document 68 Filed 04/30/19 Page 5 of 14 Page ID #:708



   1   County of Los Angeles. [UDF 17]
   2

   3   I. FDCPA VIOLATIONS
   4      Plaintiff seeks summary adjudication against UMS for overcharging him $60 in
   5   inflated interest, tacking on various authorized charges, including a 30% debt
   6   collection fee in the amount of $487.04, attorney fees in the amount of $950, and
   7   $550.90 in additional interest, all unauthorized by the any agreement or bylaws.
   8      UMS did not advise Boston, as it was required to do, that he had a right to request
   9   validation of the debt. In its zeal to collect, UMS used a grossly abusive collection
  10   tactic of attempting to extort payment by threatening to sue Boston in Texas when he
  11   resides in Los Angeles, California where City Club Los Angeles is located.
  12      A. Purpose and Scope
  13      The remedial purpose of the Fair Debt Collection Practices Act (FDCPA) is to
  14   safeguard consumers from abusive and deceptive debt collection practices by debt
                                       1
  15   collectors. 15 U.S.C. § 1692(e) Cases which have examined the FDCPA have found
  16   that the threshold requirement for application of the FDCPA is that prohibited
  17   practices are used in attempt to collect a debt. See .e.g. Mabe v. G.C. Servs. Ltd.
  18   Partnership, 32 F.3d 86, 87-88 (4th Cir. 1994)
  19      Whether conduct violates any provision of the FDCPA requires an objective
  20   analysis that considers whether the “least sophisticated debtor” would likely be
  21   misled by a communication." Swanson v. S. Oregon Credit Serv., Inc., 869 F.2d
  22   1222, 1229 (9th Cir.1989); Guerrero v. RJM Acquisitions LLC, 499 F.3d 926 (9th
  23   Cir. 2007) [least sophisticated debtor analysis applies to all FDCPA provisions]
  24      In the Ninth circuit, a debt collector's liability under § 1692e of the FDCPA is an
  25   issue of law. Terran v. Kaplan, 109 F.3d 1428, 1432 (9th Cir.1997). The " least
  26
             1
  27                Unless specified otherwise, all statutory references are to Title 15 of the
  28   United States Code.
                                                  -3-
                             Plaintiff’s Motion for Summary Judgment
Case 2:18-cv-03746-PSG-SS Document 68 Filed 04/30/19 Page 6 of 14 Page ID #:709



   1   sophisticated debtor" standard is " lower than simply examining whether particular
   2   language would deceive or mislead a reasonable debtor." Id. (internal quotation
   3   marks omitted). The standard is "designed to protect consumers of below average
   4   sophistication or intelligence," or those who are " uninformed or naive," particularly
   5   when those individuals are targeted by debt collectors. Duffy v. Landberg, 215 F.3d
   6   871, 874-75 (8th Cir. 2000) (internal quotation marks omitted); accord Evory v. RJM
   7   Acquisitions Funding L.L.C., 505 F.3d 769, 774 (7th Cir.2007) (cautioning that " if
   8   the debt collector has targeted a particularly vulnerable group," "the benchmark for
   9   deciding whether the communication is deceptive would be the competence of the
  10   substantial bottom fraction of that group"). At the same time, the standard "
  11   preserv[es] a quotient of reasonableness and presum[es] a basic level of
  12   understanding and willingness to read with care." Rosenau v. Unifund Corp., 539
  13   F.3d 218, 221 (3d Cir.2008) (internal quotation marks omitted). The FDCPA does not
  14   subject debt collectors to liability for " bizarre," " idiosyncratic," or " peculiar"
  15   misinterpretations. See id.; Strand v. Diversified Collection Serv. Inc., 380 F.3d 316,
  16   318 (8th Cir.2004).
  17      Below, each of the FDCPA violations are analyzed in connection with each of the
  18   provisions violated within the lens of the least sophisticated debtor standard.
  19      B. $1,623.47 Inflated Interest Charges
  20      Although City Club Los Angeles, on or about August 28, 2017, advised UMS that
  21   the final balance due was $1,623.47, that same day, UMS sent a debt collection letter
  22   to Plaintiff seeking to collect $2,110.51. [UDF 10, 20] The increase in the debt
  23   occurred because UMS tacked on a 30% debt collection fee (1.3*$1,623.47
  24   =$2,110.51). [UDF 21] A little more than two months later, on or about October 31,
  25   2017, UMS sent another debt collection letter to Plaintiff seeking to collect
  26   $2,110.51. [UDF 28] As explained in the next paragraphs, both $1,623.47 and
  27   $2,110.51. were wrong.
  28
                                                    -4-
                              Plaintiff’s Motion for Summary Judgment
Case 2:18-cv-03746-PSG-SS Document 68 Filed 04/30/19 Page 7 of 14 Page ID #:710



   1      The Bylaws of City Club Los Angeles specify that the Club will assess a late
   2   charge of the lesser of (i) ten and 00/100 dollars, or (ii) ten percent (10%) of the past
   3   due balance. [UDF 11] Contrary to the Bylaws, City Club Los Angeles generated
   4   monthly statements showing four monthly late charges of $25 dollars for a total of
   5   $100 in late charges. [UDF 12] City Club Los Angeles statements could show at most
   6   four monthly late charges of $10 dollars for a total of $40 in late charges. [UDF 13]
   7   This inflated interest charges resulted in City Club Los Angeles overcharging Boston
   8   $60. [UDF 14] Instead of a final bill of $1,623.47, it should have been $1,563.47
   9   (taking into account the $60 overcharge). [UDF 15]
  10      The August 28 and October 31, 2017 debt collection letters, by attempting to
  11   collect inflated $25/month late charges and the 30% debt collection fee of $2,110.51
  12   violated § 1692e by using false, deceptive or misleading representations or means in
  13   connection with the collection of a debt, including § 1692e(2) (falsely representing
  14   the character, amount, or legal status of any debt); § 1692e(10) by the use of any false
  15   representation or deceptive means to collect). The letter also violated § 1692f by the
  16   use of any unfair or unconscionable means to collect or attempt to collect any debt.
  17      C. Failure to Advise of Right to Validate Debt
  18      A debt collector is required, within five days after its initial communication with a
  19   consumer in connection with the collection of any debt, to send the consumer a
  20   written notice containing, (1) the amount of the debt; (2) the name of the original
  21   creditor; (3) a statement that unless the consumer, within thirty days after receipt of
  22   the notice, disputes the validity of the debt, or any portion thereof, the debt will be
  23   assumed to be valid by the debt collector; the date of transfer from the original
  24   creditor to the third party debt collector; (4) a statement that if the consumer notifies
  25   the debt collector in writing within the thirty-day period that the debt, or any portion
  26   thereof, is disputed, the debt collector will obtain verification of the debt or a copy of
  27   a judgment against the consumer and a copy of such verification or judgment will be
  28
                                                   -5-
                              Plaintiff’s Motion for Summary Judgment
Case 2:18-cv-03746-PSG-SS Document 68 Filed 04/30/19 Page 8 of 14 Page ID #:711



   1   mailed to the consumer by the debt collector; and (5) a statement that, upon the
   2   consumer’s written request within the thirty-day period, the debt collector will
   3   provide the consumer with the name and address of the original creditor, if different
   4   from the current creditor. (§ 1692g(a))
   5      In this case, the August 28 collection letter was UMS' initial communication with
   6   Boston. [UDF 23] It failed to warn that "within thirty days after receipt" the Plaintiff
   7   could dispute "the validity of the debt, or any portion thereof." (Instead, it stated that
   8   a dispute must be made within thirty days from the date of the letter.) [UDF 24] It
   9   also failed to state that if any portion was disputed by Plaintiff then the debt collector
  10   would provide verification of the debt. [UDF 25] It further failed to state that if
  11   Plaintiff disputed the debt that the debt collector would provide the consumer with
  12   the name and address of the original creditor, if different from the current creditor.
  13   [UDF 26] Within five days after the August 28 letter, Defendant UMS failed to notify
  14   Boston, in the manner required by 15 U.S.C. § 1692g, that he could dispute the debt.
  15   [UDF 27]
  16      C. Unauthorized Collection Fees
  17      Each of the August 28 and October 31, 2017 letters tacked on a 30% debt
  18   collection fee (1.3*$1,623.47 =$2,110.51). [UDF 20-21, 28] This unauthorized fee
  19   amounts to $487.04. City Club Los Angeles Bylaws do not impose any debt
  20   collection fee, much less a 30% fee. [UDF 22]
  21      Defendant UMS, by attempting to collect $487.04 in collection fees violated §
  22   1692e by using false, deceptive or misleading representations or means in connection
  23   with the collection of a debt, including § 1692e(2) (falsely representing the character,
  24   amount, or legal status of any debt); § 1692e(10) by the use of any false
  25   representation or deceptive means to collect). The letter also violated § 1692f by the
  26   use of any unfair or unconscionable means to collect or attempt to collect any debt.
  27      D. Unauthorized Attorney Fees, Add’l Interest, Extortion
  28
                                                   -6-
                              Plaintiff’s Motion for Summary Judgment
Case 2:18-cv-03746-PSG-SS Document 68 Filed 04/30/19 Page 9 of 14 Page ID #:712



   1      Between August 28, 2017 - April 30, 2018, UMS telephoned Boston
   2   approximately forty-five times and left approximately twelve voice mails. [UDF 29]
   3   Within these phone calls UMS spoke over the telephone to Boston approximately
   4   four times. [UDF 30] Each time they spoke to Boston they advised that the
   5   conversation was being recorded. [UDF 31] Several of UMS' voice mails requested
   6   that Boston contact them to discuss repayment of the debt. [UDF 32] In a previous
   7   telephone conversation UMS had threatened to sue Boston in Texas. Therefore, on
   8   September 25, 2017, upon returning another call UMS had made, Boston recorded the
   9   conversation. [UDF 33]
  10      On September 25, 2017, Boston returned UMS' call ("Call"), whereupon UMS
  11   implied that a collections lawsuit had been, or would be, filed and that they were
  12   having him served at work. [UDF 34] During the Call, UMS made several threats,
  13   including that the lawsuit would be heard in Dallas, Texas, and that Boston would
  14   have ten days to answer to the court in writing. [UDF 35]; that the contract signed by
  15   Boston provided that venue is in Dallas, Texas. [UDF 36]; that the answer must to
  16   state why payment was not made. [UDF 37] that if Boston failed to pay within ten
  17   days after the judgment, they would garnish his wages. [UDF 38] that the court would
  18   be asked to give Boston ten days to pay the debt ($2,110.51), plus 45% in attorney
  19   fees ($950) for a total of $3,060.51. [UDF 39] In addition, he would need to pay an
  20   additional 18-percent interest on the debt and attorney fees ($550.90). [Id.] None of
  21   these fees or charges were authorized by City Club Los Angeles Bylaws. [UDF 41-
  22   42] which were blatant violations of the FDCPA as described below.
  23      Things took a criminal turn when defendant UMS decided to extort payment on
                 2
  24   the debt. After threatening to sue in Texas when City Club Los Angeles is located in
  25
             2
  26           Every person who attempts, by means of any threat, to extort property or
     other consideration from another is guilty of attempted extortion. (Cal. Pen. Code §
  27 524) Extortion is the obtaining of property or other consideration from another, with
     his or her consent, induced by a wrongful use of force or fear, or under color of
  28 official right. (Cal. Pen. Code 518(a))
                                                 -7-
                             Plaintiff’s Motion for Summary Judgment
Case 2:18-cv-03746-PSG-SS Document 68 Filed 04/30/19 Page 10 of 14 Page ID #:713



   1   Los Angeles, California and Boston resides in Los Angeles, UMS said that in order to
   2   put a hold on the Texas lawsuit they needed Boston’s bank account information so
   3   they could withdraw the funds electronically. [UDF 40] The FDCPA, § 1692i(a)(2),
   4   prohibits suing on the debt outside of the venue where contract was signed or
   5   consumer resides.
   6      Defendant UMS, by attempting over the phone to collect 45% in attorney fees,
   7   18% interest, and by threatening to sue in Texas violated § 1692e by using false,
   8   deceptive or misleading representations or means in connection with the collection of
   9   a debt, including § 1692e(2) (falsely representing the character, amount, or legal
  10   status of any debt); § 1692e(5) (by threatening to take any action that cannot legally
  11   be taken or is not intended to be taken); § 1692e(10) (the use of any false
  12   representation or deceptive means to collect). The statements by UMS also violated §
  13   1692f by the use of any unfair or unconscionable means to collect or attempt to
  14   collect any debt.
  15      E. Unauthorized Debt California Debt Collection
  16      From January 1, 2017 to present, UMS was not registered with the California
  17   Secretary of State to transact business. [UDF 43] By sending two letters to Boston,
  18   and making numerous telephone calls to in an attempt to collect a debt, UMS was
  19   transacting business within California. [UDF 44]
  20      Defendant UMS' failure to register to transact business within California forfeits
  21   all "corporate powers, rights and privileges" in California, including but not limited
  22   to, the right to maintain a lawsuit in the state, and the power to enter into valid
  23   contracts with other persons or entities. (Cal. Corp. Code §§ 2105, 2203; Cal. Rev.
  24   and Tax. Code § 23304.1; Neogard Corp. v. Malott & Peterson-Grundy, 106
  25   Cal.App.3d 213, 219-220; see also, Le Vecke v. Griesedieck W. Brewery Co., 233
  26   F.2d 772, 775 (9th Cir.1956) [applying Cal. Corp Code §§ 2105, 2203 to lawsuits in
  27

  28
                                                   -8-
                              Plaintiff’s Motion for Summary Judgment
Case 2:18-cv-03746-PSG-SS Document 68 Filed 04/30/19 Page 11 of 14 Page ID #:714



                                                        3
   1   federal courts regarding California disputes])
   2      Defendant UMS, by accepting debt collection assignments from City Club Los
   3   Angeles, and by its numerous debt collection letters and telephone calls was
   4   transacting business within California in this case without first registering with the
   5   California Secretary of State. These actions violated § 1692e by using false, deceptive
   6   or misleading representations or means in connection with the collection of a debt,
   7   including § 1692e(2) (falsely representing the character, amount, or legal status of
   8   any debt); § 1692e(5) (by threatening to take any action that cannot legally be taken
   9   or is not intended to be taken); § 1692e(10) (the use of any false representation or
  10   deceptive means to collect). UMS also violated § 1692f by the use of any unfair or
  11   unconscionable means to collect or attempt to collect any debt.
  12      F. “Catchall” Violations
  13      Several provisions are routinely referred to as “catchall” violations of the FDCPA.
  14   These provisions general bar the use of unfair, deceptive, and abusive debt collection.
  15   See, e.g., § 1692e(10) (the use of any false representation or deceptive means to
  16   collect), § 1692f (the use of any unfair or unconscionable means to collect or attempt
  17   to collect any debt); § 1692d (engaging in conduct the natural consequences of which
  18   is to harass, oppress, or abuse, any person in connection with collection of a debt)
  19      The debt collection letters which sought more than was owed, the numerous phone
  20   calls, voice mails, and phone conversations where UMS extortive threat to sue Boston
  21   in Texas. Taken together, these acts violate each of the above FDCPA provisions.
  22

  23   II. UMS COUNTERCLAIMS FAIL AS A MATTER OF FACT AND LAW
  24      A. Unconsented Recording of Extortion Attempt is Permitted
  25         3
               A foreign corporation is prohibited from transacting intrastate business in
  26 California without first obtaining a certificate of qualification from the Secretary of
     State. (Corp. Code, § 2105, subd. (a).) "A foreign corporation ... which transacts
  27 intrastate business without complying with section 2105 shall not maintain any action
     or proceeding upon any intrastate business so transacted in any court in this state, ..."
  28 (Corp. Code, § 2203, subd. (c).)
                                                  -9-
                             Plaintiff’s Motion for Summary Judgment
Case 2:18-cv-03746-PSG-SS Document 68 Filed 04/30/19 Page 12 of 14 Page ID #:715



   1      The counterclaim of Defendant UMS seeks damages, attorney fees, and costs
   2   against Plaintiff Steven Boston for violations of the California Invasion of Privacy
   3   Act (Cal. Pen. Code §§ 632, 632.7). The counterclaim alleges that Boston violated
   4   these provisions by recording a phone call with one of UMS’s employees without the
   5   employee’s consent. (See Counterclaim ¶¶ 17–24 [doc 51]). A key exception to the
   6   two-party consent rule is that one party to a confidential communication may still
   7   record the confidential communication for the purpose of obtaining evidence
   8   reasonably believed to relate to the commission by another party to the
   9   communication of the crime of extortion. (Pen. Code § 633.5)
  10      During the September 25, 2017, telephone call between UMS and Boston, UMS
  11   attempted to unlawfully injure Boston by threatening to sue him in Dallas, Texas,
  12   unless he paid the debt or provided his banking information so they could withdraw
  13   the funds electronically. [UDF 47] Boston never signed a contract with City Club Los
  14   Angeles in Dallas, Texas and he was residing in Los Angeles on September 25, 2017.
  15   [UDF 46] When making the threat, UMS intended to use that fear to obtain Boston's
  16   consent pay money to UMS towards the debt. [UDF 48]
  17      Every person who attempts, by means of any threat, to extort property or other
  18   consideration from another is guilty of attempted extortion. (Pen. Code § 524)
  19   Extortion is the threat to unlawfully injure the property of another, with his or her
  20   consent, induced by a wrongful use of force or fear. (Pen. Code § 518(a); People v.
  21   Hesslink, 167 Cal. App.3d 781, 789 (1985)) “Unlawful injury” means “any threat to
  22   injure property of the person threatened,” by “unlawful” means, “irrespective of
  23   whether or not the purpose with which the threat is made is to obtain money to which
  24   the person threatening is not entitled.” People v. Eugene Schmitz, 7 Cal.App. 33
  25   (1908)
  26      The unlawful threat arises in light of the clear proscription in FDCPA which bars a
  27   debt collector from threatening to sue a person in the court venue outside of his
  28
                                                  -10-
                             Plaintiff’s Motion for Summary Judgment
Case 2:18-cv-03746-PSG-SS Document 68 Filed 04/30/19 Page 13 of 14 Page ID #:716



   1   residence or where the contract was made. (15 U.S.C. § 1692e(5) (threat to take any
   2   action that cannot legally be taken or is not intended to be taken); § 1692i(a)(2)
   3   (venue is where contract signed or consumer resides). UMS, by threatening to sue
   4   Boston in thousands of miles away from his Los Angeles residence unless he paid the
   5   debt or provided his bank information, was a threat to unlawfully injure Boston’s
   6   property.
   7      Given these indisputable facts, as a matter of law, Boston cannot be liable to UMS
   8   for violating Cal. Pen. Code §§ 632, 632.7.
   9      B. UMS Lacks Standing to Sue on California Counter-Claims
  10      Plaintiff's reply to the counter claim alleges Affirmative defense No. 3. UMS lacks
  11   standing to sue on behalf of itself and others, including but not limited to, its
  12   employee(s). [UDF 49]
  13      A counter-defendant who seeks to challenge a counter-plaintiff's standing under
  14   Cal. Corp. Code §§ 2105 and 2203 may allege a lack of standing. The
  15   counter-defendant, as moving party, bears the burden to prove that: 1) the action
  16   arose out of counter-plaintiff's transaction of intrastate business; and 2) the action was
  17   commenced prior to counter-plaintiff qualifying to transact intrastate business. See
  18   LeBlanc Nutritions, Inc. v. Advanced Nutra LLC, CIV. S-05-0581-FCD-JFM, 2005
  19   WL 1398538 (E.D.Cal. June 14, 2005)
  20      UMS' failure to register to transact business within California forfeits all
  21   "corporate powers, rights and privileges" in California, including but not limited to,
  22   the right to maintain a lawsuit in the state, and the power to enter into valid contracts
  23   with other persons or entities. (Cal. Corp. Code §§ 2105, 2203; Cal. Rev. and Tax.
  24   Code § 23304.1; Neogard Corp. v. Malott & Peterson-Grundy, 106 Cal.App.3d 213,
  25   219-220.) Any foreign corporation who fails to register and then transacts intrastate
  26   business without complying therewith is guilty of a misdemeanor. (Corp. Code §
  27   2258).
  28
                                                  -11-
                              Plaintiff’s Motion for Summary Judgment
Case 2:18-cv-03746-PSG-SS Document 68 Filed 04/30/19 Page 14 of 14 Page ID #:717



   1      UMS advertises on its website that it is a "full service national debt collection
   2   agency," with "over 70 years of hands on debt collection experience." [UDF 18] UMS
   3   transacted business in California with City Club Los Angeles by accepting an
   4   assignment to collect a debt. UMS further transacted business in California with his
   5   debt collection letters, phone calls, and extortive threat to Boston, a resident of Los
   6   Angeles. In fact, Defendant UMS has been transacting debt collection activities
   7   within California from at least 2012 through 2017. [UDF 50]
   8      Based thereon, UMS lacks standing to maintain its counterclaim within the State
   9   of California, including federal district courts located therein, as to California claims.
  10

  11                                        CONCLUSION
  12      It is requested that this court grant Plaintiff Steven Boston’s motion for summary
  13   judgment, or in the alternative, partial summary judgment.
  14
       Dated: April 30, 2019                   LAW OFFICE OF LOUIS P. DELL
  15

  16                                           /s/ Louis P. Dell
                                               Louis P. Dell, Esq.
  17                                           Attorney for Plaintiff,
                                               STEVEN BOSTON
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  -12-
                               Plaintiff’s Motion for Summary Judgment
